Title: To Thomas Jefferson from William Carmichael, 18 May 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aranjuez 18th May 1788
          
          Agreable to what I had the honor to mention you in a late Letter I now inclose you the Cypher delivered me by Colonel Franks. Mr. Symons will put it into your Exys. hands. This young Gentleman has behaved with the greatest propriety during his short residence here and I shall always be happy to render such civilities and services to persons who like this Gentleman come to me under your recommendation, as are in my Power. I have directed two or three late publications in Spanish to be put into  Mr. Symons hands for you and shall occasionally avail myself of similar conveyances to contribute to satisfy that thirst for general knowledge for which you are Distinguished. With high respect & Esteem I have the honor to be yr Exys. Most obedt. Hble. Servt.,
          
            Wm. Carmichael
          
        